Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
This corrected notice of allowance is in addendum to the notice of allowance issued on February 15, 2022. The IDS filed on 10/26/2020 has been considered.  The examiner’s amendment and reasons for allowance, previously issued on February 15, 2022, continue to stand. 
 

Prior Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please add a period at the end of claim 16. 
Claim 16 (Examiner’s Amendment) The method according to claim 1, further comprising:
d. adding the new VNF when adding the new VNF would not decrease the performance below the threshold.


Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, previously issued on February 15, 2022, and that continue to stand: As stated previously, no prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing monitoring performance of VNFs, where the VNF running on a single CPU core supports concurrent running of multiple VNFs, the VNF performance evaluation is based on latency-related data, and a determination is made whether adding a new VNF to the single CPU core would decrease the CPU core performance below a threshold.
The claimed invention monitors performance of Virtualized Network Functions (VNF) in a virtual machine. The invention first obtains latency-related data of a VNF that needs performance monitoring the VNF running on a CPU core supporting concurrent running of multiple VNFs. Next the invention evaluates the performance of the VNF based on the latency-related data. Finally a determination is made whether adding a new VNF to the CPU core running the VNF would decrease the performance of the CPU core running the VNF below a threshold based on the evaluated performance of the VNF, wherein the virtual machine is assigned with one or more CPU cores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456